Shaw C. J.
delivered the opinion of the Court. This is a joint action against the defendants as husband' and wife, to charge the husband with the debt of the wife contracted before the marriage, in the State of Rhode Island, where she then resided. The defence, not denying that the debt was contracted as charged, is placed upon the ground, that prior to the marriage, the female' defendant, then Charlotte Fales, took the benefit of the insolvent law of the State of Rhode Island, where both she and the plaintiffs then resided, and thereby obtained a qualified discharge, and that one of the effects of that discharge was, to exempt any husband she should marry, from the liability for her debts, which otherwise, by the principles of the common law, would devolve on him by the marriage.
The question is, whether this discharge, and the law . under which it was obtained, can have any, and what effect in this State. And the Court are of opinion, that by force of this statute, the defendant Thompson, intermarrying there with one who came within its provisions, did not become liable for those debts of his wife, of which she had obtained such qualified discharge, and that such discharge prevents any cause of action from arising against him for such debts, at least for all such debts due to citizens of Rhode Island. The debt in the present case being so due, the creditors are bound by this provision, and they do not *67exempt themselves from its operation, by subsequently bosoming citizens of this State.
In applying the doctrine of It® loci contractus to the obligations resulting from marriage, I would confine it (which is all that is necessary to the purposes of this action) to civil rights of property, which may be differently regulated by the positive laws of different communities.
It may well be admitted, consistently with this principle, that there are certain duties and obligations arising out of the contract of marriage, and out of the relation thereby established, which are of general, continuing and lasting obligation, recognised at least in all Christian communities, to which the laws of every community will attach, when, the married parties, in good faith and with a sincere and honest purpose to change their domicile, come to reside within its jurisdiction.
These rights and obligations are incident to the very nature and subsistence of the conjugal relation. But super-added to these there may exist very different rules and legal provisions, established by the positive municipal laws, in regard to the rights of property, which shall attach to the relation of husband and wife.
The rule of the common law, that upon the marriage all the personal property of the wife shall de facto vest in the husband, and the correlative principle, that the husband shall de facto become responsible for the debts of the wife, are of this character. They are not at all necessarily incident to the conjugal relation ; they depend upon such views of policy as each community, in the enactment of its municipal laws, may take, upon the subject. In France, and other countries governed principally by the rules of the civil law, it is understood to be otherwise. And there seems to be no reason why communities, governed generally by the rules of the common law, but enjoying full powers of legislation, may not alter these principles, in whole or in part, to suit their own views of the best interests of their citizens.
It was, therefore, competent for the State of Rhode Island to modify their laws upon this subject, and in point of fact thev have provided, that in certain cases, of which the *68present is one, the husband, upon marriage, shall not become responsible for the debts of the wife, contracted dum sola This law was made prior to the marriage of the defendants, and therefore, in regard to that event, it was prospective and not retrospective.
Then how stood the matter in Rhode Island immediately upon the marriage ? What was the obligation of the husband there ?
The ground upon which the plaintiffs would there seek to charge the husband, and upon which they now seek to charge him here, is that of an obligation implied by law. The plaintiffs can show no promise, or express act or undertaking of the husband, by which he has engaged to pay this debt of the wife. They rely upon the obligation implied by law, from the husband’s responsibility. In setting tills out in a declaration, they must allege, after stating the facts creating a debt on the part of the wife dum sola, that the husband became liable in law to pay, and in consideration of such liability, promised. Without the legal liability there is no promise or obligation.
At the time of the marriage the plaintiffs were citizens of Rhode Island and bound by its laws. It follows then, that upon the marriage, in the State of Rhode Island, contrary to the general rule of the common law, the husband, by force of the statute, was exempt and not liable for those debts of the wife, of which she had been sub modo discharged, and of which that sued for in this action is one.
Such being the state of the obligation there, is it changed when the same parties seek their remedy in the courts and under the laws of this State ? The Court are of opinion that it is not.
It is a familiar distinction, that when a remedy is sought in one State, upon an obligation contracted in another, the lex loci contractus governs the contract, its construction, incidents and legal effect, and the lex fori governs the remedy.
The question here relates to the contract, its natu e and legal incidents, and not to the manner in which the remedy is sought. It is, therefore, to be decided upon the same *69grounds as it would be before a court sitting in Rhode Island, and administering the laws of that State. These principles are stated in reference to the present case, in which all the parties, at the time the debt was contracted, at the time the law was passed, at the time the proceedings in regard to the debts ai d the qualified discharge of the female defendant were had, and also at the time of the defendants’ marriage, were inhabitants and citizens of Rhode Island. It was at some one of these times, that the husband must have been liable, if lie ever was so. And we .think it makes no difference in respect to his liability, that one of the plaintiffs has since become a citizen of this State.
The question would be open to different considerations, if the contracting parties were, at the time of the contract, citizens of different States.

Plaintiffs nonssiM.